           Case 1:20-cr-00217-GHW Document 25 Filed 07/14/20 Page 1 of 2


                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
 ------------------------------------------------------------- X      DOC #:
                                                               :      DATE FILED: 7/14/2020
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :       1:20-cr-217-GHW
 HEBERTO EMIRO ACEVEDO MOLINA and :
 MIGUEL ANGEL RAMIREZ LAURENS,                                 :            ORDER
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        As stated on the record during a status conference held on July 13, 2020, trial in this matter

will commence on Monday, February 8, 2021 at 9:00 a.m. The trial will take place in Courtroom

12C of the United States District Court for the Southern District of New York, Daniel Patrick

Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York, 10007.

        Pretrial motions by Defendant are due no later than August 28, 2020. The Government’s

oppositions to any defense motions are due no later than September 11, 2020. Defendant’s replies,

if any, are due no later than September 18, 2020. The Court will hold a hearing on any defense

motions necessitating a hearing on December 8, 2020 at 10:00 a.m.

        The pretrial materials required by Rule 6 of the Court’s Individual Rules of Practice in

Criminal Cases, including motions in limine, are due no later than December 28, 2020. If any

motions in limine are filed, opposition papers are due no later than seven days after the date of

service of the motion. Reply papers, if any, are due no later than four days after the date of service

of the opposition. Courtesy copies of motions in limine should be submitted when the motions are

fully briefed. The Court will hold a final pretrial conference in this matter on January 21, 2021 at

3:30 p.m.

        The parties are further directed to submit (1) a proposed brief description of the case, to be
          Case 1:20-cr-00217-GHW Document 25 Filed 07/14/20 Page 2 of 2



read to the venire and (2) a brief, mutually acceptable overview of the applicable law, to be read to

the jury as part of the Court’s initial instructions prior to opening statements, no later than

December 28, 2020. If the parties are unable to agree on the language of such a short overview,

they are directed to notify the Court of that fact by the same date.

        SO ORDERED.

Dated: July 14, 2020
                                                          __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                    2
